Exhibit SERVICES AGREEMENT This SERVICES AGREEMENT (“Agreement”) is made and entered into in duplicate and shall be effective on July 8, 2009 (“Effective Date”), by and between Research Data Group, Inc., a Nevada corporation with its principal place of business located at 3450 3rd Street, #3-F, San Francisco, California 94124 (“Corporation”), and Format, Inc. a Nevada corporation, with its principal place of business located at 3553Camino Mira Costa, Suite E, San Clemente California 92672 (“Contractor”). RECITALS A.It is the desire of the Corporation to engage the services of the Contractor to provide certain edgarizing services to the Corporation as determined by the management of the Corporation. B.It is the desire of the Contractor to provide those services to the Corporation and to assist the management of the Corporation. NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES, COVENANTS AND UNDERTAKINGS HEREIN SPECIFIED AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, WITH THE INTENT TO BE OBLIGATED LEGALLY AND EQUITABLY, THE PARTIES AGREE AS FOLLOWS: 1.Term of Agreement.The respective duties and obligations of the parties shall commence on the Effective Date and shall continue until terminated by either of the parties; provided however, that neither party may terminate this Agreement during the initial period of one hundred twenty (120) days from the Effective Date. Subsequent to the initial period of one hundred twenty (120) days from the Effective Date, either party may terminate this Agreement at any time by giving thirty (30) days written notice to the other party. 2.Services.The Contractor shall provide edgarizing services and certain other services to the Corporation as determined by the management of the Corporation. 3.No Management Power of Contractor.The business affairs of the Corporation and the operation of the business of the Corporation shall be conducted by the officers and administrative staff and employees of the Corporation.The Contractor shall not have any power or obligation of direction, management, supervision or control of the officers, administrative staff or other employees of the Corporation or otherwise be involved with the management of the business of the Corporation during the term of this Agreement. 4.Authority to Contract.The Contractor shall have no power to, and the Contractor shall not, obligate the Corporation in any manner whatsoever to any contract, agreement, undertaking, commitment or other obligation. 5.Compensation. During the initial ninety (90) days from the Effective Date of this Agreement, the Corporation shall pay to Contractor those amounts on those dates as set forth in Exhibit A.Subsequent to the initial ninety (90) days from the
